DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81(c). No new matter may be introduced in the required drawing. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the step(s) and/or structure(s) required to convert the aircraft to a cargo aircraft by changing a door of the aircraft to accommodate loading and unloading of cargo in claim 1; the aircraft-door conversion structure of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The specification filed on 12/20/2017 only contains a Summary of the Invention which contains nearly the same language as the claims with no further detail and a Detailed Description of the Preferred Embodiment which merely recites "Referring to Attachment A, there is a detailed description of the invention including the preferred embodiment."
In accordance with MPEP 608.01 (p), the contents of an application, to be complete, must include a specification containing a written description of the invention using such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. The referral to "Attachment A” appears to be an attempt at incorporating the attachment by reference into the specification. However, 37 C.F.R. 1.57 (c) states that for incorporation of reference to be accepted, the specification must: (1) set forth a "clear intent to incorporate by reference by using the root words ‘incorporat(e)’ and ‘reference,’” and (2) “clearly identify the referenced patent, application or publication.” To address the first requirement, the necessary language has not been provided in the specification since only “Referring to Attachment A" is recited. With regards to the second requirement, the reference is clearly not a patent or a patent application. It is also indeterminable whether the document can be considered a publication since no publication information is stated in the document and the footer states that it is proprietary information. Furthermore, arguendo that the document is a valid publication, the specification has not clearly identified the document by the document title which appears to be recited in the footer. Additionally, in the present application, there are four separate filings labelled as "Appendix to the Specification,” wherein only one of the four comprises a cover sheet as the only indication that it is a part of Attachment A and said appendix contains only 25 pages including the cover sheet. It is unclear if all of the submissions are to be considered parts of Attachment A or if only the aforementioned 25 page filing is Attachment A.
The attempt to incorporate subject matter into this application by reference to Attachment A is ineffective because neither of the requirements under 37 C.F.R. 1.57(c) have not been met.
Furthermore, 37 C.F.R. 1.57(d) states that “essential material” may only be incorporated by reference to a U.S. Patent or U.S. Patent Application Publication. Essential material being defined as material that is necessary to: (1) be in accordance with 35 U.S.C. 112, first paragraph; (2) be in accordance with 35 U.S.C. 112, second paragraph; and (3) be in accordance with 35 U.S.C. 112, sixth paragraph. As outlined below with respect to 35 U.S.C. 112, first paragraph, Applicant has failed to provide essential material to meet at least the first requirement of the three prongs above. As Attachment A is neither a U.S. Patent nor U.S. Patent Application Publication, said reference cannot be utilized to incorporate the essential material. It is noted that the provisional application appears to be substantially a duplication of Attachment A and has properly been incorporated by reference, such that said essential matter should be imported therefrom to complete the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the step of converting the aircraft to a cargo aircraft by changing a door of the aircraft to accommodate loading and unloading of cargo. There is no written description outlining how this step is performed and/or what structure(s) (e.g. aircraft door conversion structure) are required. As the disclosure is incomplete as outlined above due to improper incorporation by reference, Applicant has failed to meet the adequate written description statute recited above.
Claims 2 and 3 draw dependency from independent claim 1. As they each incorporate the limitations of claim 1 and fail to address the lack of written description, they are both rejected for the same rationale outlined above with respect to claim 1.
  Claims 4 and 5 each recite the phrase “aircraft-door conversion structure.” There is nothing in the originally filed disclosure outlining what this structure looks like, how it constructed, or how it is used to convert a passenger door into a cargo door. Due to the improper incorporation by reference outlined above, there is inadequate written description for these limitations in claims 4 and 5.
Claims 4 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 4 and 5 each recite an “aircraft-door conversion structure.” No explanation of what the conversion structure looks like or how it replaces the passenger door with a cargo door is made in the limited disclosure. Furthermore, no explanation is made as to what differentiates a passenger door from a cargo door such that the conversion structure can be made or used. Additionally, no description of what constitutes cargo is made such that the terms "passenger" and "cargo" describing the door(s), appears to be nothing more than an intended use of the door which calls into question what structure(s) for conversion if any is/are required by the claims?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that the "wherein the selecting step involves an all-passenger aircraft." From this limitation, it is unclear what is required by the involvement of an all-passenger aircraft. Does this merely require that an all-passenger aircraft is selected with respect to the step of claim 1 or is a different all-passenger aircraft involved in some manner? It appears as though to overcome the indefiniteness, the phrasing should be amended to recite that "wherein the selecting step involves selecting an all-passenger aircraft" or alternatively, "wherein an all-passenger aircraft is selected."
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 6302358 to Emsters et al, US 3578274 to Ginn, or US 3381921 to McDonough et al.
Re: Claims 1-3. Ginn, Emsters, or McDonough teaches an aircraft conversion method/system to change an aircraft from a cargo aircraft to a passenger aircraft or vice versa. This can mean replacing seats, cargo holds, etc. Please note that changing a door is a step that is very well known in this day and age. (Please note that changing a door can mean replacing the door with a different color door, a door with different latching means, operating means, a door with windows or without windows etc.)
It would have been obvious to one skilled in the art to have replaced the door in Gin, Emsters, or McDonough et al.’s system so that the aircraft looks nicer, have better operating functions to accommodate different needs.
Re: Claims 4-5.  Please note that robots with mechanical arms read upon this and the examiner takes Official Notice that this is well known in this day and age. It would have been obvious to have used robots to replace the door with another door in Gin, Emsters, or McDonough et al.’s system to allow better accommodation of the people/cargo inside the aircraft.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flatten 5383630 in view of Marlette et al.
Re: Claims 1-5. Flatten discloses all claimed parts except for the use of a conversion structure to replace a door. However, Marlette et al teaches a conversion structures to replace a door is well known. It would have been obvious to one skilled in the art to have used a conversion structures in Flatten’s system as taught by Marlette et al to easily change doors.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                            /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647